Appellant was convicted of the offense of having sexual intercourse with an unmarried female under the age of eighteen years and of previous chaste character.
In such cases the previous chaste character of the female named is a material matter and the burden is on the State to establish the condition of previous chaste character beyond and to the exclusion of every reasonable doubt.
In this case the proof of previous chaste character is not only unconvincing and unsatisfactory, but the great preponderance of the testimony shows that, although the girl named was only about twelve years of age at the time of the alleged offense, she was brought up and lived in an environment of lewdness and adulterous cohabitation which obtained among some of her associates and that to such extent the attributes of sexual virtue were held in disregard; that she contracted a venereal disease before she was eleven years of age and that she had indulged in sexual intercourse with other men before her alleged experience with appellant.
In fact, the record shows that the girl with whom appellant is alleged to have had unlawful sexual intercourse had, prior to the trial, stated under oath that at least three men, whom she named in the statement, had had sexual intercourse with her before her alleged experience with appellant, and she swore on the trial *Page 109 
that the previous sworn statements were freely and voluntarily made, though she denied the truth of the statements in her testimony on the trial. Other evidence introduced on the trial substantiates the truth of her previous sworn statements.
Having reached the conclusion stated, supra, it is unnecessary for us to discuss other contentions presented by appellant.
For the reasons stated, the judgment is reversed.
So ordered.
BROWN, C. J., WHITFIELD, and ADAMS, JJ., concur.